El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
*341La sociedad Mir Suau & Go., S. en C., dedujo en su decla-ración de ingresos para el año 1949, la suma de $10,261 que había pagado como compensación por servicios prestados a su apoderado Miguel Pagán Esmoris. El Secretario de Hacienda rechazó esta partida alegando que la misma corres-pondía a una distribución de beneficios de la sociedad. Como consecuencia notificó a la contribuyente la correspondiente deficiencia. (1)
El Tribunal Superior anuló la deficiencia y en apelación el Secretario de Hacienda alega ante nos, como único error, “el cometido por el tribunal a quo al considerar las sumas pagadas por la demandante apelada durante el año 1949 a don Miguel Pagán Esmoris como sueldo y por lo tanto como un gasto deducible, cuando en efecto éstas corresponden a la par-ticipación del señor Pagán Esmoris en la sociedad en calidad de socio industrial”.
El error no fué cometido. La demandante-apelada es una sociedad mercantil en comandita constituida por escritura pública e inscrita en el Registro Mercantil.(2) En el hecho primero de la parte expositiva de la escritura de constitución de sociedad, los comparecientes hacen constar que “han convenido en constituir una sociedad mercantil,” con el objeto — véase escolio 2 — y cláusulas que luego se expresan. La razón social será “Mir Suau & Compañía, Sociedad en Comandita”(3) y serán socios gestores los comparecientes don Antonio Mir Reynés y doña Katiuska Mir de Pagán y socias comanditarias doña Teresa-Suau viuda de Mir y doña María *342Teresa Mir Suau de Arrarás, (4) especificándose la aportación que cada uno de ellos hace a la sociedad y que consiste en bie-nes inmuebles, existencias o mercaderías, mobiliario, cuentas, créditos, acciones y otros valores de la antigua sociedad. (5) Luego de consignarse otros pactos, en la cláusula vigésima primera se conviene:
“Vigésima Primera: Las ganancias de la sociedad serán dis-tribuidas en la siguiente forma: Cincuenta por Ciento (50%) para el capital y Cincuenta Por Ciento (50%) para el trabajo. El dicho Cincuenta por Ciento (50%) para el trabajo será dis-tribuido entre don Antonio Mir Reynés y el apoderado que se nombre por la sociedad con los deberes y facultades que se expre-sarán, correspondiendo de este Cincuenta por Ciento (50%) de los beneficios o ganancias que se asigna para el trabajo, la mitad para el socio gestor don Antonio Mir Reynés y la otra mitad para el apoderado que se nombre. El Cincuenta Por Ciento (50%) de los beneficios o ganancias que se asigna para el capital se distribuirá entre todos los socios de la sociedad en proporción a sus respectivos capitales aportados según las cuen-tas de capital de cada socio. Las pérdidas de la sociedad se distribuirán entre todos los socios también en proporción a los respectivos capitales aportados de cada uno, según las cuentas de capital de cada socio.”
La cláusula trigésima sexta dispone:
“Trigésima Sexta: Don Miguel Pagán Esmoris percibirá por sus gestiones y actividades, la mitad del Cincuenta por Ciento (50%) de las ganancias o beneficios de la sociedad tal y como se estableció en la cláusula Vigésima Primera de esta escritura para el apoderado que fuere nombrado pudiendo retirar el señor Pagán Esmoris una suma no mayor de Cincuenta Dólares ($50) semanales con cargo a su participación en las ganancias o bene-ficios de la sociedad, conviniéndose expresamente por los aquí comparecientes, que en caso de que no hubiere beneficios o ganan-cias, o de que habiéndolos éstos no fueren suficientes, los adelan-tos que hubiere tomado el apoderado señor Miguel Pagán Esmoris deberán ser pagados por éste a la sociedad.” y las cláusulas trigésima tercera y trigésima cuarta, dicen textualmente:
*343“Trigésima Tercera: Bajo las cláusulas, término y condi-ciones especificados en esta escritura, los comparecientes dejan constituida la sociedad Mir Suau & Compañía, Sociedad en Co-mandita, comprometiéndose a guardar y cumplir fielmente en todas sus partes lo aquí convenido.
“Trigésima Cuarta: Y ya constituida la sociedad Mir Suau & Compañía, Sociedad en Comandita, ésta representada por los aquí comparecientes confieren y dan (sic) poder completo y ab-soluto para que actúe a nombre y en representación de la sociedad interviniendo en sus negocios y efectuando toda clase de interven-ción en dichos negocios, sin limitación alguna, al compareciente don Miguel Pagán Esmoris, conviniéndose expresamente que este poder no podrá ser revocado, limitado o modificado en forma o manera alguna, si no fuere con el consentimiento y aprobación de todos los socios de la sociedad.”
Invocando las cláusulas Vigésima-Primera y Trigésima-Sexta, el apelante sostiene que el apoderado Sr. Pagán Es-moris, es un socio industrial de Mir Suau & Compañía, S. en C. La base de su contención es que de acuerdo con dichas cláusu-las, Pagán Esmoris recibe por su trabajo una participación de un 25% en los beneficios y ganancias de la sociedad y no un sueldo y que además viene obligado a participar en las pérdidas de la sociedad hasta el montante de los adelantos recibidos durante el año. Para sostener su contención cita varios preceptos del Código Civil referentes a las sociedades.
La posición del apelante es insostenible. Los preceptos que invoca del Código Civil son inaplicables. En el contrato de sociedad los socios convinieron expresamente constituir una sociedad mercantil; adoptaron una de las formas permitidas por el Código de Comercio — la de sociedad en comandita — y la inscribieron en el Registro Mercantil. Además la sociedad se dedica al ejercicio habitual de actos reputados mercantiles. Su objeto la caracteriza inconfundiblemente como una socie-dad mercantil. (6) Por tanto, la sociedad Mir Suau & Com-*344pañía, S. en C., se rige por las cláusulas y condiciones del contrato de sociedad y en cuanto a lo que en éste no esté deter-minado y prescrito, por las disposiciones del Código de Co-mercio. Art. 100 Código de Comercio.
 De acuerdo con el contrato social, Miguel Pagán Esmoris no es un socio de Mir Suau & Compañía, S. en C. Él fué nombrado apoderado de dicha sociedad y por sus servicios como tal se le fijó una compensación a base de un tanto por ciento de los beneficios o ganancias que obtuviera la sociedad. Es de lugar indicar que en la cláusula vigésima octava de la escritura de sociedad se provee para el caso en que se haga necesaria la sustitución del apoderado nombrado, ya sea por razón de muerte, renuncia o remoción de éste. Si bien es cierto que Pagán Esmoris comparece en la indicada escritura, lo hace para dar licencia marital a su esposa, doña Katiuska Mir Suau, para dedicarse al comercio, circunstancia ésta que no le convierte en un socio. Sentencia del Tribunal Supremo de España en enero 19 de 1925. La sociedad nombró a Pagán Esmoris su apoderado conforme a la facultad que le concede el art. 199 y siguientes del Código de Comercio al comerciante para constituir apoderados o mandatarios generales o singulares para que hagan el tráfico en su nombre y por su cuenta en todo o en parte, o para que le auxilie en él. Nada hemos encontrado en el Código de Comercio que impida a un comerciante asignar a los apoderados, factores o mancebos, una compensación a base de un tanto por ciento de las ganancias o beneficios obtenidos, ni existe razón alguna por la cual una compensación fijada sobre esa base convierta al apoderado o empleado en'socio de su principal. (7)

Por los motivos expuestos, se confirma la sentencia apelada.


 La deficiencia surgió del rechazo de esta y otra partida que no está envuelta en el presente recurso.


") La escritura de constitución de sociedad se encuentra unida al exper-diente del caso núm. 11,270 de este Tribunal'. Por su .cláusula primera se declara que “[e]l objeto de la sociedad será la compraventa al por mayor y al detalle de toda clase de artículos de ferretería, quinc'álla y cualquierá otros de lícito comercio, pudiendo efectuar negocios de toda's-clases en be-neficio de la sociedad”.


Cláusula tercera.


 Cláusula quinta.


 Cláusulas séptima, octava, novena y décima.


 Véase Gay de Monteyá, Código de Comercio, Tomo II, pág. 26; González y Echevarri, Comentarios al Código de Comercio, Tomo I-II, pág. 132; L. Benito, Derecho Mercantil, Tomo 1, pág. 429 y “Alrededor de la Distinción entre Sociedades Civiles y Comerciales”, por José Castán, pu-blicación de la Revista General de Legislación y Jurisprudencia, Madrid, 1929.


 Véanse Sentencias del Tribunal Supremo de Cuba, núms. 107 de 14 de diciembre 1917 y núm. 4 de 23 de enero de 1913. (Núñez y Núñez, Có-digo de Comercio, Tomo II, págs. 8 y 9.)